Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
National Capital Management, LLC, appeals from the district court’s order affirming the bankruptcy court’s determination that its security interest became void after the court allowed the bankruptcy trustee’s objection to its claim and granted a discharge in LaShauna Chante Gam-mage-Lewis’ Chapter 13 bankruptcy case. We have reviewed the record on appeal and the briefs filed by the parties, and we find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Nat’l Capital Mgt., LLC v. Gammage-Lewis, No. 5:10-cv-00468-F (E.D.N.C. Aug. 14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.